PCIJ_B_13_ILOCompetenceEmployer_LNC_NA_1926-07-23_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1986. _ONZIEME SESSION (ORDINAIRE)
Le 23 juillet. ‘
Dossier F.a. XV.

: Présents :

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FINLAY,

MM. NyHoLu,
Moore,

DE BUSTAMANTE,
ALTAMIRA,

Opa,

ANZILOTTI,
Pessoa.

Juges.

AVIS CONSULTATIF N° 13

“COMPETENCE DE L'ORGANISATION INTERNATIONALE DU
TRAVAIL POUR. REGLEMENTER. ACCESSOIREMENT LE TRAVAIL
PERSONNEL DU PATRON

Le 17 mars 1926, le Conseil de la Société des Nations a adopté la
Résolution suivante :

« Le Conseil de la Société,

‘« Ayant pris connaissance d’une lettre du 3 février 1926 du
Directeur du Bureau international du Travail, adressée au
Secrétaire général de la Société des Nations et par laquelle la
Résolution suivante adoptée par le Conseil d'administration
du Bureau international du Travail a été communiquée au
Conseil :

«Le Conseil d'administration du Bureau international
_du Travail, saisi par le groupe patronal d’une demande
7 . AVIS CONSULTATIF N° 13

tendant à poser à la Cour internationale de Justice la
question de la compétence de l'Organisation internationale
du Travail au sujet du travail personnel du patron, tout
en estimant dans sa majorité que l'Organisation interna-
tionale du Travail est compétente dans le cas visé par la
requête et en déclarant que sa décision ne saurait cons-
tituer un précédent, décide de transmettre la demande au
Conseil de la Société des Nations, par application de
l'article 14 du Traité de paix, en donnant à la question à
poser à la Cour la rédaction suivante :

« L'Organisation internationale du Travail a-t-elle
compétence pour élaborer et proposer une réglemen-
tation qui, pour assurer la protection de certains
travailleurs salariés, vise en même temps et accessoire-
ment le même travail personnel du patron ? »

« À l'honneur de prier la Cour permanente de Justice inter-
nationale de donner un avis consultatif sur la question formulée
dans la Résolution citée ci-dessus.

«Le Bureau international du Travail est invité à prêter
à la Cour toute l’aide dont elle pourrait avoir besoin pour
l'examen de la question qui lui est soumise.

« Le Conseil autorise le Secrétaire général à soumettre la
présente Requête à la Cour, ainsi que la lettre du Directeur du
Bureau international du Travail du 3 février 1926, et tous
autres documents relatifs à la question, à donner toute l’aide
nécessaire à l’examen de l’affaire et à prendre, le cas échéant,
des dispositions pour être représenté devant la Cour. »

Ensuite de cette Résolution, le Secrétaire général de la Société
des Nations, à la date du 20 mars 1926, a transmis à la Cour une
Requête pour avis consultatif conçue dans les termes suivants :

« Le Secrétaire général de la Société des Nations,

«en exécution de la Résolution du Conseil du 17 mars 1926
et en vertu de l’autorisation donnée par le Conseil,

«a l’honneur de présenter à la Cour permanente de Justice
internationale une Requête demandant à la Cour de bien
vouloir, conformément à l’article 14 du Pacte, donner au
Conseil un avis consultatif sur les questions qui ont été ren-
voyées à la Cour par la Résolution du 17 mars 1926.
8 AVIS CONSULTATIF N° I3

« Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l'examen de l’affaire et
prendra, le cas échéant, des dispositions pour être représenté
devant la Cour. »

Conformément à l’article 73 du Règlement, la Requête a été
notifiée aux Membres de la Société des Nations, ainsi qu'aux États
mentionnés dans l’annexe au Pacte.

En vertu du même article, la Requête a été notifiée également à
l'Organisation internationale du Travail et aux organisations
internationales, désignées ci-après, qui ont été considérées comme
étant susceptibles de fournir des renseignements sur la question
soumise à la Cour :

Organisation internationale des employeurs industriels ;

Fédération syndicale internationale ;

. Confédération internationale des syndicats chrétiens.

Il a, en outre, été porté à la connaissance des quatre organisations
auxquelles avait été notifiée la Requête, que, si elles désiraient
fournir des renseignements sur la question soumise à la Cour, elles
devraient déposer une demande à cet effet ; en même temps, un
délai a été fixé pour la présentation éventuelle de mémoires écrits.
Toutes les organisations intéressées, à l'exception de la Confédé-
ration internationale des syndicats chrétiens, ont fait parvenir des
mémoires à la Cour.

Sur la demande des organisations intéressées, leurs représentants
ont fourni des renseignements au cours des audiences tenues res-
pectivement les 28 et 29 juin 1926. Ces représentants étaient :

I) pour l'Organisation internationale du Travail, M. Albert

Thomas, Directeur du Bureau international du Travail ;

2) pour l'Organisation internationale des employeurs industriels,
M° Borel, de Genève, et M* Lecocg, de Bruxelles, Secrétaire
général de l'Organisation ;

3) pour la Fédération syndicale internationale, M* Mendels,
d'Amsterdam ;

4) pour la Confédération internationale des syndicats chrétiens,
M. Serrarens, d'Utrecht, Secrétaire général de la Confédé-
ration. | |

Enfin, le Bureau international du Travail a soumis à la Cour,
conformément à la Résolution du Conseil de la Société des Nations,
une collection de documents visant la manière dont avait été traitée,
9 AVIS CONSULTATIF N° 13

par l'Organisation internationale du Travail, la question du travail
de nuit dans les boulangeries et ayant trait à l’origine de la question
soumise à la Cour. Le Directeur du Bureau international, à la suite
des audiences, a déposé une série de pièces complémentaires 1.

La Cour juge utile, en premier lieu, de rappeler les circonstances
qui ont amené le Conseil de la Société des Nations à lui demander un
avis consultatif sur la question énoncée dans la Requête.

L'ordre du jour de la sixième session de la Conférence inter-
nationale du Travail, tenue en 1924, portait l’article suivant :

« IV. Travail de nuit dans les boulangeries. »

L'inscription de ce sujet à l’ordre du jour n’avait donné lieu à
aucune opposition de la part des Etats membres de l'Organisation
internationale du Travail.

En conséquence et conformément à la procédure ordinaire, le
Bureau international du Travail avait élaboré, après enquête, un
«avant-projet de convention » sur le travail de nuit dans les bou-
langeries, destiné à servir de base aux délibérations dela Conférence ;
cet avant-projet prévoyait, entre autres prescriptions, que, sous
réserve de certaines exceptions, aucun travail ne pourrait être
effectué dans les boulangeries pendant la nuit. Pour l'application de
l’avant-projet, le terme « boulangerie » comprenait tous les établis-
sements où l’on fabrique du pain, de la pâtisserie ou de la confiserie,
exception faite de la fabrication ménagère.

L'examen par la Conférence du sujet du travail de nuit dans les
boulangeries aboutit le 5 juillet 1924 à l'adoption provisoire, par
73 voix contre 15, d’un avant-projet de convention, renvoyé pour
le vote final à la septième session de la Conférence, et dont
l'article premier était ainsi conçu :

«Sous réserve des exceptions prévues dans les dispositions
de la présente Convention, est interdite pendant la nuit la
fabrication du pain, de la pâtisserie ou des produits similaires
à base de farine. |

«Cette interdiction s'applique au travail de toutes personnes,
aussi bien patrons qu’ouvriers, participant à la fabrication

 

1 La liste de toutes les pièces mentionnées ci-dessus figure en annexe au
présent avis.
10 AVIS CONSULTATIF N° 13

visée; elle ne concerne toutefois pas la fabrication ménagère
effectuée par les membres d’une même famille pour leur
consommation personnelle.

« La présente Convention ne vise pas la fabrication en gros
des biscuits. »

L'adoption de cet avant-projet était le résultat d’une discussion
importante. En effet, la question avait été renvoyée à une Commission
de la Conférence : au rapport de cette Commission était joint un
rapport des membres de la minorité qui soulevait de sérieuses objec-
tions contre l’application au patron lui-même, dans le projet de
convention, du principe de l'interdiction du travail de nuit. La
minorité était composée de membres appartenant au groupe des
employeurs de la Conférence. Ses objections furent reprises avec
beaucoup de force au cours des délibérations de la Conférence
plénière.

À l’ordre du jour de la septième session de la Conférence était
inscrit, toujours sans avoir fait l’objet d'aucune opposition de la
part des Membres de [Organisation internationale du Travail,
l’article suivant :

«IV. Travail de nuit dans les boulangeries (vote final sur le
projet de convention adopté par un premier vote de la Confé-
rence à sa sixième session). »

La Commission saisie de ce sujet devait, entre autres, s’occuper
des deux amendements suivants à l’article premier du projet de
convention :

I) «Cette interdiction s'applique au travail de toutes per-
sonnes employées a la fabrication des produits de ce genre,
mais elle ne s’applique ni au travail effectué par.le patron lui-
méme ou par toute autre personne travaillant pour son propre
compte, ni au travail effectué par les membres d’une méme
famille pour leur consommation personnelle, ni au travail
effectué dans une boulangerie dépendant d’un hôtel, d’un
restaurant ou d’une institution publique ou privée en vue de
la consommation dans l’hôtel, le restaurant ou l'institution. »

(Grande- Bretagne.)

2) «Cette interdiction s’applique au travail de toutes les
personnes employées à la fabrication visée ; elle ne concerne
it AVIS CONSULTATIF N° 13

toutefois ni la fabrication effectuée par le chef d'entreprise
même ou par toute autre personne travaillant pour son propre
compte, ni la fabrication ménagère à laquelle se livrent les ©
membres d'une même famille pour leur consommation per-
sonnelle.

« Les États qui, dans leur législation nationale, auraient déjà
étendu l'interdiction du travail de nuit aux chefs d’entreprise
mêmes, s'engagent à maintenir ce régime d'interdiction géné-
rale.»

(Belgique, amendements subsidiaires dans le cas où l'amendement
britannique ne serait pas adopté.)

Lorsque le projet de convention revint devant la Conférence,
l’article premier fut rédigé dans les termes suivants :

« Sous réserve des exceptions prévues dans les dispositions
de la présente Convention, est interdite pendant la nuit la
fabrication du pain, de la pâtisserie ou des produits similaires
à base de farine.

« Cette interdiction s’applique au travail de toutes person-
nes, aussi bien patrons qu’ouvriers, participant à la fabrication
visée ; elle ne concerne toutefois pas la fabrication ménagère
effectuée par les membres d’un même foyer pour leur consom-
mation personnelle.

« La présente Convention ne vise pas la fabrication en gros
des biscuits. Il appartient à chaque Membre de déterminer,
après consultation des organisations patronales et ouvrières
intéressées, à quels produits devra s'appliquer le terme « bis-
cuits » aux fins de la présente Convention. »

Après un débat au cours duquel furent énoncées de nouveau
les.objections soulevées par le groupe des employeurs contre l’appli-
cation aux patrons de l'interdiction du travail de nuit, la Confé-

. rence, à la date du 5 juin 1925, rejeta formellement l'amendement
britannique à l’article premier par 73 voix contre 36 ; l’amende-
ment de la Belgique fut retiré. Le 8 juin 1925, le projet de conven-
tion, comprenant l’article premier dont le texte a été rappelé ci-
dessus, fut définitivement adopté par 81 voix contre 26.

Le groupe des employeurs, toutefois, maintenait ses doutes rela-
tivement au caractère légal de l'extension au travail personnel du
patron, prévue par cet article premier, de l'interdiction du travail
de nuit. Ce groupe proposa donc à la trentiéme session du Conseil
12 AVIS CONSULTATIF N° 13

d’administration du Bureau international du Travail que le Conseil
d’administration prit les dispositions nécessaires en vue de consulter
la Cour sur le point de savoir si l’Organisation internationale du
Travail était compétente pour élaborer et proposer une réglemen-
tation visant le travail personnel du patron. Au cours de la discus-
sion qui suivit, on fit remarquer, entre autres observations, que
la question au sujet de laquelle avis de la Cour était désiré, se
. présentait, en réalité, d’une manière moins générale et visait, en
fait, seulement le point de savoir si Organisation internationale
du Travail était compétente pour élaborer et proposer une régle-
mentation qui, tout en visant principalement et d’une maniére
essentielle le travail des ouvriers, visait accessoirement le travail
du patron considéré comme travailleur. Cette opinion prévalut,
et le Conseil d’administration finit par adopter, par 17 voix sans.
opposition, une Résolution dont les termes se trouvent reproduits
dans celle du Conseil de la Société des Nations citée plus haut.

Cette derniére Résolution montre que c’est pour donner suite
à la demande du Conseil d’administration que le Conseil de la
Société décida de prier la Cour de donner un avis consultatif sur
la question mentionnée au début du présent avis.

IL.

La question soumise à la Cour est la suivante : « L'Organisation
internationale du Travail a-t-elle compétence pour élaborer et pro-
poser une réglementation qui, pour assurer la protection de cer-
tains travailleurs salariés (workers), vise en même temps et accessoi-
rement le même travail personnel du patron ? »

Comme il ressort des termes dans lesquels a été formulée la ques-
tion, et ainsi que l’ont admis les déclarations faites oralement devant
la Cour par les représentants des organisations intéressées, la ques-
tion soumise à la Cour est générale et ne vise pas une branche d’in- |
dustrie en particulier: Pour ce motif, la Cour, aux fins du présent
avis, n'a pas examiné spécifiquement, sinon à titre d’exemple, la si-
tuation dans l’industrie boulangère, qui avait été prise en considéra-
tion dans le projet de convention visant le travail de nuit dans les
boulangeries. On ne saurait donc tirer de la réponse faite par la Cour
à la question qui lui a été posée, aucune conclusion relativement à la
nature de la réglementation que pourrait justifier une situation ana-
logue dans un cas particulier quelconque.
13 AVIS CONSULTATIF N° 13

Les termes de la Requête établissent en outre clairement que la
Cour est appelée, non à traiter du travail de l'employeur en géné-
ral, mais seulement à s’en occuper dans la mesure où ce travail est
le même que celui du salarié et où la réglementation du travail patro-
nal vient accessoirement s’ajouter à une réglementation proposée en
vue de protéger certaines catégories de travailleurs salariés et pour
‘assurer cette protection.

Tl ressort des termes de la question :

a) que la réglementation envisagée dans celle-ci, savoir la légis-
lation pour la protection des travailleurs salariés, est, par hypothèse,
considérée comme ressortissant à la compétence de l'Organisation
‘internationale du Travail, sous réserve de la question de savoir si
elle affecte accessoirement le travail de l'employeur ;

b) que la réglementation proposée du travail de l'employeur est,
par hypothèse, à considérer comme présentant un caractère réelle-
ment accessoire par rapport à la réglementation du travail admise
comme étant du domaine de compétence de l'Organisation interna-
tionale du Travail ;

c) que l'expression du texte anglais workers ne vise que les tra-
vailleurs salariés. Cette interprétation est conforme au sens du texte
anglais ainsi qu'aux termes employés dans le texte français, où.
l'équivalent de cette expression workers est «travailleurs salariés ».
La Cour doit donc considérer le texte anglais de la question comme
s'il parlait d’une « réglementation qui, afin d’assurer la protection
de certains travailleurs salariés, vise en même temps et accessoire-
ment le même travail personnel du patron ».

La Cour n’est pas sollicitée d'émettre un avis sur l'existence d’une
compétence générale quelconque en vue de réglementer le travail de
l'employeur. Pareille compétence n’a pas été revendiquée en faveur
de l'Organisation internationale du Travail, et les termes mêmes de la
question semblent montrer que cet aspect a été exclu à dessein de
l'examen de la Cour. Les termes de la question mentionnent seule-
ment la «compétence ». Partant évidemment de l’hypothèse que
lOrganisation internationale du Travail a compétence pour propo-
ser une réglementation tendant a protéger, soit les travailleurs sala-
riés en général, soit certaines catégories de travailleurs salariés,
la question, dans son texte, tend à obtenir une réponse sur le point
de savoir si l’Organisation internationale du Travail peut exercer
cette compétence dans un cas où la réglementation proposée afin de
protéger les travailleurs salariés réglementerait accessoirement le
même travail personnel du patron.
I4 AVIS CONSULTATIF N° 13

De l'avis de la Cour, la question posée par le Conseil procède de
l'hypothèse que l’employeur, quand il exécute le même travail
que les salariés, est normalement en dehors du domaine de compé-.
tence de l'Organisation internationale du Travail pour ce qui touche
à ce travail. Il est clair que si la réglementation du travail person-
. nel du patron ressortissait normalement à la compétence de l’Orga-
nisation internationale du Travail, aucun doute ne pourrait être
soulevé relativement à la compétence de cette Organisation dans le
cas-actuellement soumis à la Cour. D'autre part, il est possible que
cette Organisation ait compétence dans le cas visé par la Requête,
même si elle n’a pas compétence pour s'occuper en général et prin-
cipalement du travail personnel des patrons. L’objet de la ques-
tion est de demander si dans cette hypothèse l'Organisation inter-
nationale du Travail peut, à titre accessoire et pour assurer la
protection de certains travailleurs salariés, proposer une réglemen-
tation du travail personnel des patrons.

* .
# #

La question posée à la Cour est manifestement une question de
droit, et la réponse à y donner dépend des termes de la Partie XIII
du Traité de Versailles (28 juin 1910) où se trouve définie la compé-
tence de l'Organisation internationale du Travail. Cette partie du
Traité, intitulée Travail, se compose de deux sections : la première,
qui a pour titre: Organisation du Travail, se compose d’un préam-
bule ainsi que des articles 387 4 426 et d’une annexe. La seconde
de ces sections ne comprend que l’article 427 ; elle a pour titre:
Principes généraux.

L'Organisation internationale du Travail (art. 388) comprend :
1) une Conférence générale des représentants des Membres ; et
2) un Bureau international du Travail sous la direction d’un
Conseil d'administration.

Si l’on en vient aux dispositions qui traitent du domaine d’action
de l'Organisation internationale du Travail, on trouve, à l’article 387

u Traité, que l'Organisation «a été fondée en vue de travailler
à la réalisation du programme exposé dans le préambule ».

Ce dernier débute (alinéa 1) par une déclaration selon laquelle la
Société des. Nations a pour objet d'établir «la paix universelle»
et une telle paix ne peut être fondée que sur la base de «la justice
sociale ».
15 AVIS CONSULTATIF N° 13

Puis, le préambule (alinéa 2) constate l’existence de conditions du
travail «impliquant pour un grand nombre de personnes l’injus-
tice, la misère et les privations, ce qui engendre un tel mécontente-
ment que la paix et l’harmonie universelles sont mises en danger » ;
il y est déclaré également «qu'il est urgent d’améliorer ces condi-
tions, par exemple en ce qui concerne la réglementation des heures
de travail, la fixation d'une durée maxima de la journée et de la
semaine de travail, le recrutement de la main d’ceuvre, la lutte
contre le chômage, la garantie d’un salaire assurant des conditions
d’existence convenables, la protection des travailleurs contre les
maladies générales et professionnelles, et les accidents résultant du
travail, la protection des enfants, des adolescents et des femmes,
les pensions de vieillesse et d’invalidité, la défense des intérêts des
travailleurs occupés à l’étranger, l’affirmation du principe de la
liberté syndicale, l’organisation de l’enseignement professionnel
technique et autres mesures analogues ».

Enfin, il est dit à l’alinéa 3 du préambule que «la non-adoption
par une nation quelconque d’un régime de travail réellement humain
fait obstacle aux efforts des autres nations désireuses d'améliorer
le sort des travailleurs dans leurs propres pays ».

Aprés ces considérations, les Hautes Parties contractantes décla-
rent (alinéa 4) que, «mues par des sentiments de justice et d’huma-
nité, aussi bien que par le désir d’assurer une paix mondiale durable »,
elles conviennent d’adopter les dispositions instituant l’Organisa-
tion internationale du Travail, chargée (article 387), ainsi qu'il a
déjà été dit, « de travailler à la réalisation du programme exposé
dans le Préambule ».

Cette spécification des buts de l'Organisation est complétée par
l’article 427 du Traité, qui ne définit ni ne limite les pouvoirs de
l'Organisation, mais se borne à souligner l'importance au point de
vue international du bien-être des travailleurs salariés et à énoncer
certains principes considérés comme étant d’une importance parti-
culière et urgente. Le premier de ceux-ci est que le travail ne doit
pas être considéré simplement comme une marchandise ou un autre
article de commerce ; sont, en outre, mentionnés, entre autres prin-
cipes, le droit d'association en vue de tous objets non contraires aux
lois, aussi bien pour les salariés que pour les employeurs ; le paie-
ment d’un salaire convenable ; l'adoption de la journée de huit
heures ou de la semaine de quarante-huit heures, ainsi que d’un
repos hebdomadäire de vingt-quatre heures au minimum, qui
r6 AVIS CONSULTATIF N° 13

devrait comprendre le dimanche toutes les fois que ce sera possible ;
la suppression du travail.des enfants et la limitation du travail des
jeunes gens des deux sexes ; le principe du salaire égal sans distinc-
tion de sexe pour un travail de valeur égale ; l’adoption, dans
chaque pays, de règles uniformes au sujet des conditions du travail
de tous les travailleurs résidant légalement dans le pays; enfin,
l'institution dans chaque État d’un service d'inspection qui com-
prendra des femmes. Mais il est déclaré que cette énumération ne
prétend pas à être «ou complète ou définitive ».

Comme il est évident que les mesures adoptées en vue de la réali-

sation de, ces buts peuvent, généralement parlant, affecter les
droits et intérêts des employeurs aussi bien que ceux des travail-
leurs, une représentation distincte est prévue pour ces deux caté-
gories. Alors que toutes les personnes dont la réunion constitue la
Conférence générale sont appelées (article 388) «représentants
des Membres », c’est-à-dire des États intéressés, et sont nommées
par ces Membres, une représentation distincte est cependant pré-
vue à l’article 389 pour les employeurs aussi bien que pour les tra-
vailleurs. De même, dans les dispositions relatives à la composition
du Conseil d'administration, sous la direction duquel est placé le
Bureau international du Travail, douze, sur les vingt-quatre
personnes qui constituent ce Conseil, sont indiquées comme « repré-
sentant les gouvernements», tandis que six représentent «les
patrons » et six «les employés et les ouvriers » (article 393).
‘ Le Bureau international du Travail, exerçant son activité sous
la direction de ce Conseil (articles 304-398), centralise et distribue
des renseignements, poursuit des recherches et des enquêtes,
prépare l’ordre du jour des sessions de la Conférence et exerce tous
autres pouvoirs et fonctions que la Conférence juge à propos de
lui attribuer.

L'examen des dispositions du Traité montre que si la compétence
de VOrganisation internationale du Travail est très étendue, lors-
qu’il s’agit d'étudier et de discuter des questions de travail et de
formuler des propositions, soit en vüe de l’adoption d’une loi natio-
nale, soit en vue de la conclusion d’accords internationaux, par
contre, la compétence de cette Organisation est presque entière-
ment limitée à cette forme d’activité auxiliaire. L’exception la
plus importante à cette règle, sinon la seule, consiste dans le pou-
voir donné à l'Organisation (article 408) de connaître des rapports
annuels soumis par les Membres sur les mesures prises par eux pour
17. AVIS CONSULTATIF N° 13,

mettre à exécution les conventions internationales, ainsi que
(articles 409-420) d'examiner les réclamations présentées contre les
Membres au sujet de l’observation ou de la mise à effet de ces con-
ventions et, par l'entremise d’une commission, de faire une enquête
sur ces réclamations. L'Organisation n’a pas de pouvoir législatif ;
chaque Membre est libre d’adopter ou de rejeter toute proposition
présentée par elle, soit en vue de l’introduction d’une loi nationale,
soit en vue de la conclusion d’une convention internationale. Le
Traité oblige tout Membre, quel qu’ait été le sens du vote émis par
ses représentants à la Conférence, à soumettre toute proposition de
ce genre aux autorités compétentes, en vue de l'adoption de mesu-
res législatives ou d’autres dispositions, mais il prévoit expressé-
ment (article 405, paragraphe 8) que, si les recommandations ou.
projets de conventions ne sont pas suivis d'effet, «le Membre ne
sera soumis à aucune autre obligation ». .

Les fins dont la réalisation est confiée à l'Organisation internatio-
nale du Travail sont énoncées en termes si généraux que, comme
Vobservait la Cour dans son Avis consultatif n° 2, «on ne pouvait
guère user d’un langage plus compréhensif » ; mais il convient
d'observer que le Traité lui-même prévoit une méthode permettant
de faire opposition, le cas échéant, à l'inclusion d’un sujet donné
dans le domaine d’activité de l'Organisation. Si. l'élaboration de
recommandations en vue de l'adoption de lois nationales et de
projets de conventions internationales est exclusivement du res-
sort de la Conférence. (article 405), l'établissement de l’ordre du
jour de la Conférence appartient, par contre, au Conseil d’admi-
nistration dont la moitié des membres, comme dans le cas de la
Conférence elle-même, représentent les gouvernements. L’ordre du
jour, toutefois, après avoir été ainsi établi, doit être transmis aux
gouvernements, et tout gouvernement a le droit de contester for-
mellement l'inscription de tout sujet à l’ordre du jour. Les sujets
auxquels il a été fait opposition sont retirés de l’ordre du jour, à
moins (article 402) que la Conférence décide à la majorité des deux
tiers des suffrages exprimés par les délégués présents, de les inscrire
à l’ordre du jour de la session suivante. Après l'inscription d’un sujet
à l’ordre du jour, une recommandation ou un projet de convention
ne peut être adopté par la Conférence qu’à la même majorité des
deux tiers (article 405, alinéa 2).

Ainsi, en dehors du recours à la Cour au sujet de « toute question
ou difficulté » (article 423), le Traité prévoit le moyen d'arrêter
18 AVIS CONSULTATIF N°13

toute tentative de la part de l'Organisation en vue d’excéder sa
compétence. Par cette méthode, les Hautes Parties contractantes
ont pris leurs précautions contre toute extension illégitime du
domaine d’action défini par le préambule. _

*
* *

L'examen des dispositions du Traité montre que l’intention bien
nette des Hautes Parties contractantes était de conférer à l’Orga-
nisation internationale du Travail des pouvoirs très étendus pour
collaborer avec elles au sujet des mesures à prendre en vue d'assurer
un régime de travail humain et la protection des travailleurs sala-
riés. On ne saurait concevoir que leur but eût été d'empêcher l’Or-
ganisation internationale du Travail d'élaborer et de proposer des
mesures essentielles à la réalisation de cette fin. L'Organisation,
cependant, s’en trouverait empêchée si elle n'avait pas compé-
tence pour proposer, afin de protéger les travailleurs salariés, une
réglementation qui, pour atteindre son but, devrait nécessairement
s'appliquer dans une certaine mesure au travail des patrons.
Pareille limitation des pouvoirs de l’Organisation internationale
du Travail, nettément inconciliable d’ailleurs avec l’objet et la
portée de la Partie XIII, aurait dû, si elle avait été envisagée,
trouver son expression dans le Traité lui-même. Il n’est d’ailleurs
pas surprenant que ce dernier ne contienne pas de disposition
conférant expressément compétence. à l'Organisation dans un cds
aussi particulier que celui dont il est question dans la Requête.

Non seulement l’économie tout entière de la Partie XIII autorise
à conclure que l'Organisation internationale du Travail n’est pas
privée du droit de proposer des mesures tendant à la protection
des salariés, parce que ces mesures pourraient accessoirement
réglementer le travail personnel de l’employeur, mais encore on
trouve dans le Traité des dispositions spéciales dans l’application
desquelles, selon le sens qui leur est généralement attribué, on peut
supposer que la réglementation accessoire du travail personnel du
patron se trouve virtuellement impliquée. On en trouve un exemple
dans la réglementation des heures de travail (Partie XIII, préam-
bule) et dans l’adoption d’un repos hebdomadaire d’au moins vingt-
quatre heures qui comprendra le dimanche toutes les fois. que ce
sera possible (article 427, principe 5). Il est notoire que, lorsque’ ces
principes ont été appliqués, soit avant le Traité de Versailles, soit
IQ AVIS. CONSULTATIF N° 13

depuis sa conclusion, l’on a généralement exigé la fermeture des
magasins, usines et bureaux pendant certaines heures de la journée
ou certains jours de la semaine, arrétant et réglementant ainsi le
travail de nature particuliére qu’y exercait l’employeur ou le tra-
‘ vailleur. Les pièces soumises à la Cour contiennent des exemples
de pareille réglementation à l'égard de l’industrie boulangère.
Un cas analogue et bien connu est celui de la réglementation qui
vise l’exercice du métier de coiffeur.

On a cité également l'interdiction faite par la Convention inter-
nationale de 1906 d’utiliser le phosphore blanc dans la fabri-
cation des allumettes ; aux termes de l’article premier de cette
Convention, les Hautes Parties contractantes s'engagent à inter-
dire sur leurs territoires «la fabrication, l'introduction et la mise en
vente des allumettes contenant du phosphore blanc (jaune)». Il
est vrai que, dans les arguments exposés devant.la Cour, un certain
désaccord se manifestait quant aux motifs ayant inspiré l'adoption
de cette dernière disposition. Mais, pour autant qu'il s’agit de la
question spécifique de compétence, actuellement débattue, il
peut suffire d'observer que la Cour, en déterminant la nature et
l'étendue d’une disposition, doit envisager ses effets pratiques plu-
tôt que le motif prédominant par lequel on la suppose avoir été
inspirée. De plus, les Hautes Parties contractantes, en insérant, dans
la Partie XIII relative au Travail, une disposition prévoyant la
première réunion de la Conférence générale (voir article 426,
annexe, intitulée « Première Session de la Conférence du Travail,
1919 ») ont elles-mêmes inscrit à l’ordre du jour de cette Conférence
« l’extension et l'application » de la Convention interdisant « l’em-
ploi du phosphore blanc dans l’industrie des allumettes ». Cette
mesure a donc été considérée comme étant du domaine de la régle-
mentation du travail et l’on peut y voir une interprétation contem-
poraine et pratique, donnée par les Hautes Parties contractantes,
des limites de la compétence qu’elles avaient conférée à l’Organisa-
tion internationale du Travail.

Parmi les mesures proposées par l'Organisation internationale du
Travail, la Cour peut également tenir compte de la Convention inter-
disant l'usage de la céruse dans la peinture. Aux termes de cette
Convention, les Membres de l'Organisation internationale du Travail
s'engagent à interdire divers emplois de la céruse, du sulfate de
plomb et de tous produits contenant ces pigments, sauf dans cer-
tains cas déterminés et, dans ces derniers cas, ils s'engagent à
20 AVIS CONSULTATIF N° 13

interdire l’emploi de jeunes gens de moins de dix-huit ans et de
femmes, sous réserve de certaines exceptions. Il ressort d’un docu-
ment . présenté par l'Organisation internationale du Travail que
cette Convention a déjà été ratifiée par onze gouvernements au
moins ; et. aucune objection s’opposant à la compétence de l’Orga-
nisation pour élaborer et proposer cette Convention n’a été signalée
à Vattention de la Cour.

Il arrive assez souvent, dans les pays où les pouvoirs législatifs
de l'État sont limités par une charte fondamentale, que les tribu-
naux, lorsqu'ils se prononcent sur le point de savoir si certaines
mesures législatives sont constitutionnelles, c’est-à-dire comprises
dans la compétence des pouvoirs publics, recourent à la pratique
nationale et internationale, en vue de déterminer l'étendue d’un
pouvoir particulier de l'État. Il serait facile d'illustrer ce principe
par un grand nombre d'exemples empruntés aux législations du
travail existantes ; mais les exemples déjà donnés, qui sont précis
et pertinents, suffisent.

‘De plus, la Cour, en répondant à la question qui lui est actuel-
lement. soumise, peut se référer à quelques-uns des arguments
développés .par elle dans son Avis consultatif n° 3. Par la Requête
afférente à l’Avis consultatif n° 2, la Cour avait été priée d'indiquer
si, à son avis, la compétence de l'Organisation internationale du
Travail s’étendait « à la réglementation internationale des condi-
tions de travail des personnes employées dans l’agriculture». La
Cour répondit affirmativement sur ce point. Mais, tandis que. la
matière était encore débattue devant la Cour, cette dernière fut
priée d'émettre un nouvel avis sur le point de savoir si « l'examen
de propositions tendant à organiser et à développer les moyens
de production agricole et l'examen de toutes autres questions de
même nature» rentraient dans la «compétence, de l'Organisation
internationale du Travail. La Cour estima que la réponse à cétte
question « dépendait exclusivement de l'interprétation à donner »
à la Partie XIII du Traité de Versailles, « source unique de l’exis-
tence. et des attributions de cette Organisation ».; elle décida que,
si on leur appliquait.ce critère, l’organisation et le développement
des moyens de production n'étaient « pas du domaine de l’Organi-
sation». Mais, tout en considérant que tel était le cas, la Cour,
afin de se prémunir contre une interprétation trop extensive de sa
réponse, prit soin d’ajouter qu’il ne s’énsuivait pas « que l’Organi-
sation internationale du Travail dit s'abstenir complètement de
ai AVIS CONSULTATIF N° I3

tenir compte de la répercussion sur la production des mesures
qu’elle tâcherait de faire adopter au bénéfice des travailleurs » ;
et, bien que, d’une façon générale, l'exercice par l'Organisation des
attributions qu'elle tient du Traité ne puisse réagir qu’« incidem-
ment » sur la production, il est évident cependant « qu’il ne saurait
être interdit à l'Organisation de s’occuper des questions qui lui sont
expressément attribuées par le Traité, parce qu'il pourrait en résul-
ter pour elle la nécessité d'examiner sous certains aspects les
moyens et méthodes de production ou l'effet que les mesures propo-
sées pourraient avoir sur la production ».

Il est vrai que l’Avis consultatif n° 3 traite des effets incidem-
ment exercés sur la production, tandis que la question actuellement
débattue devant la Cour a trait à la réglementation accessoire du
travail personnel du patron. Dans la pratique, toutefois, on ne sau-
rait établir une ligne de démarcation stricte entre l'effet accidentel
et la réglementation accessoire ; en outre, le point de savoir si l'effet
ou la réglementation se présente avec le caractère principal ou
accessoire, ne saurait dépendre du simple fait que le patron est
ou n’est pas mentionné dans la réglementation proposée. Il ressort
donc du raisonnement emprunté au texte de l’Avis consultatif n° 3
que, si l’on admet, pour les besoins de l'affaire, que la compétence de
l’Organisation internationale du Travail est limitée au travail du.
salarié, d’autre part, on ne saurait interdire à Organisation de
proposer une réglementation en vue d’assurer la protection des
salariés pour le motif que cette réglementation pourrait avoir
pour effet de réglementer en méme temps et accessoirement le
travail du patron. |

I] serait possible d'indiquer d’autres motifs à l'appui de la conclu-
sion à laquelle est arrivée la Cour, mais la Cour s’abstient de les
exposer, afin de ne pas être entraînée dans des domaines qui ont
été délibérément soustraits à la portée de la question posée.

*
* *

La question posée 4 la Cour a été débattue devant elle, tant ora-
lement. que par écrit, les discussions, notamment dans les pièces.
écrites, s'étendant à un grand nombre de questions telles que la
souveraineté des États et la liberté individuelle et comprenant
diverses théories contestées sur la société et sur l'État. Que ces ques-
tions — qui sont, dans une certaine mesure, d'ordre politique et qui

+
22 AVIS CONSULTATIF N° 13

font. constamment l’objet de débats dans les assemblées nationales
lorsque des mesures législatives touchant au travail ou à d’autres
matières sont en cause — aient été examinées lors de l'élaboration
et de l’adoption de la Partie XIII du Traité de paix de Versailles,
cela est naturel et inévitable, car l'élaboration des lois, tant natio-
nales qu’internationales, est un acte politique comportant à ce
titre l’application de principes politiques. On peut voir la preuve
que ces objets ont été examinés lors de l’élaboration et de l’adoption
de la Partie XIII dans le fait que les Hautes Parties contractantes,
pour ce qui touche à la mise en vigueur de mesures internationales
et nationales, ont réservé expressément et conservé libre et entier
leur pouvoir législatif individuel, pouvoir qui entraîne le droit
exclusif pour chaque État de décider, en ce qui le concerne, quelles
théories politiques et sociales doivent être appliquées dans les limi-
tes de sa compétence nationale. D’autre part, on doit estimer que
les Hautes Parties contractantes ont délibérément prévu, avec son
caractère strictement limité, l'assistance de l'Organisation inter-
nationale du Travail dans l’exercice de leurs pouvoirs souverains à
l'égard des mesures nationales et internationales visant le travail.

A cet égard, il convient d'observer, en ce qui concerne notam-
ment la question de la souveraineté nationale, que des arguments
analogues à ceux qui viennent d’être mentionnés ont été soutenus,
il y a quatre ans, devant la Cour lorsque cette dernière avait été
priée de dire si, selon son avis, la compétence de l’ Organisation inter-
nationale du Travail s’étendait « à la réglementation des conditions
du travail des personnes employées dans l’agriculture ». La Cour,
qui répondit affirmativement à cette question, énonça, dans son
avis consultatif, ce qui suit:

« Dans les discussions devant la Cour, on a soutenu avec
beaucoup de force que l'établissement de l'Organisation inter-
nationale du Travail comporte une renonciation à certains
droits qui dérivent de la souveraineté nationale, et que, pour
cette raison, la compétence de l'Organisation ne doit pas être
étendue par voie d'interprétation. Cette thèse ne manque
peut-être pas de valeur ; mais toujours est-il que, dans chaque
cas spécial, la question se réduit forcément à celle de savoir
quel est le sens exact des termes mêmes du Traité ; et c’est à
ce point de vue que la Cour se propose d’aborder la question

qui lui a été soumise. »
23 AVIS CONSULTATIF N° 13

De même, dans le cas présent, le rôle de la Cour, abstraction faite
du point de savoir si les fonctions confiées à l'Organisation interna-
tionale du Travail présentent ou non le caractère d’une délégation
de pouvoir, consiste à déterminer ce dont sont convenues les Hautes
Parties contractantes. La Cour, dans l'interprétation de la
Partie XIIT, est appelée à remplir une fonction judiciaire, et, si
l’on examine la question qui lui est actuellement soumise con-
jointement avec les termes du Traité, il ne semble pas qu'il y ait
lieu de discuter et appliquer des principes politiques ou des théories
sociales dont — il convient de l’observer — le Traité ne fait
aucune mention.

On a invoqué l’argument que des mesures destinées à appliquer
les principes énoncés dans des conventions proposées par l’Organi-
sation internationale du Travail tombent dans le domaine réservé
aux Membres qui ratifient ces conventions et, partant, qu’il appar-
tiendrait exclusivement à ces Membres d'étudier et d’appliquer des
mesures destinées à assurer, conformément à une convention adop-
tée par eux, la protection des travailleurs salariés, par exemple en
réglementant accessoirement le même travail des patrons. A cet
égard, la Cour observe que la Partie XIII n’établit pas de distinc-
tion entre les principes et les dispositions destinées à en assurer
l’application. Une distinction de cet ordre conduirait, en fait, dans
la pratique, à des difficultés insurmontables ; et il est entièrement
conforme aux termes si compréhensifs du Préambule mentionné
plus haut, que ce soit la Conférence du Travail elle-même qui
décide si et dans quelle mesure il est nécessaire et opportun d'insérer
dans une convention proposée, des dispositions destinées à en assu-
rer la pleine exécution. Il est vrai que l'Organisation internationale
du Travail, en vue d’assurer l'effet des conventions proposées par
elle, dispose de la procédure spéciale envisagée aux articles 409-420 ;
cependant, la Conférence peut, en premier lieu, insérer dans les
conventions qu’elle propose des dispositions destinées à assurer,
autant que possible, la réalisation de leur objet.

Sans doute, à différents stades de la procédure de l'Organisation
internationale du Travail, le point de savoir si l’effet d’une proposi-
tion donnée tendant à réglementer le travail personnel du patron
serait principal plutôt qu’«accessoire» et, partant, prétendu
étre en dehors de la compétence de l'Organisation, pourrait, le

cas échéant, donner matière à controverse. Évidemment, une
question de cette nature comporte, pour les autorités compétentes,
24 AVIS CONSULTATIF N° 13

la nécessité d'apprécier les circonstances de chaque cas d’espèce
lorsqu'il se présente, et d’ailleurs, la Partie XIII du Traité de
Versailles prévoit, à l’article 423, que «toutes questions ou diffi-
cultés relatives à l'interprétation de la présente partie du présent
Traité et des conventions ultérieurement conclues par les Membres
en vertu de ladite partie, seront soumises a l’appréciation de la
Cour permanente de Justice internationale ». La Cour n’entend pas
indiquer les limites des pouvoirs discrétionnaires que pourrait
détenir l’Organisation internationale du Travail en ce qui con-
cerne l’élaboration de réglementations accessoires. Elle dépasserait
sa propre compétence, en essayant d’examiner des situations liti-
gieuses effectives ou éventuelles, au sujet desquelles son avis n’a
pas été sollicité, et en s’efforçant d'indiquer comment, suivant elle,
ces situations devraient être réglées.

PAR CES MOTIFS,

La Cour est d'avis

que l'Organisation internationale du Travail a compétence pour
élaborer et proposer une réglementation qui, pour assurer la
protection de certains travailleurs salariés, vise en même temps
et accessoirement le même travail personnel du patron.

Le présent avis ayant été rédigé en anglais et en français, c’est
le texte anglais qui fera foi.

Fait au Palais de la Paix, La Haye, le vingt-trois juillet mil neuf
cent vingt-six, en deux exemplaires, dont l’un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Conseil de la
Société ‘des Nations.

Le Président :
(Signé) Max HUBER.

- Le Greffier :
(Signé) À. HAMMARSKJÜLD.
